                            Case 2:19-cv-09172-DSF-E Document 5 Filed 10/24/19 Page 1 of 2 Page ID #:177



                      1        CRAIG G. STAUB, Bar No. 172857
                               cstaub@littler.com
                      2        LITTLER MENDELSON, P.C.
                      3        633 West 5th Street
                               63rd Floor
                      4        Los Angeles, CA 90071
                               Telephone: 213.443.4300
                      5        Facsimile: 213.443.4299
                      6
                               MAGGY ATHANASIOUS, Bar No. 252137
                      7        mathanasious@littler.com
                               LITTLER MENDELSON, P.C.
                      8        2049 Century Park East
                               5th Floor
                      9        Los Angeles, CA 90067.3107
                   10          Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                   11
                               Attorneys for Defendants
                   12          ALL FREIGHT CARRIERS INC. and AFC
                               LOGISTICS INC.
                   13
                   14                                UNITED STATES DISTRICT COURT
                   15                              CENTRAL DISTRICT OF CALIFORNIA
                   16                                      WESTERN DIVISION
                   17          WAYNE YARIAN, individually, and       Case No. 19-cv-9172
                   18          on behalf of all others similarly
                               situated,                             ASSIGNED FOR ALL PURPOSES TO
                   19                                                JUDGE
                                             Plaintiff,
                   20                                                 DEFENDANTS’ CORPORATE
                               v.                                     DISCLOSURE STATEMENT
                   21                                                [FED. R. CIV. P. 7.1]
                               ALL FREIGHT CARRIERS INC., an
                   22          Illinois Corporation; AFC LOGISTICS   State Complaint Filed: August 16, 2019
                               INC., an Illinois Corporation; and
                   23          DOES 1 through 100, inclusive,
                   24                        Defendants.
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 5 Filed 10/24/19 Page 2 of 2 Page ID #:178



                      1        TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF WAYNE
                      2        YARIAN AND HIS ATTORNEYS OF RECORD:
                      3                 Pursuant to Federal Rule of Civil Procedure 7.1, Defendants ALL FREIGHT
                      4        CARRIERS INC. d/b/a AFC TRANSPORT INC. and AFC LOGISTICS INC., hereby
                      5        submit the following corporate disclosure statement:
                      6                 Neither All Freight Carriers Inc. d/b/a AFC Transport Inc., nor AFC Logistics
                      7        Inc., have any publically held parent corporation, subsidiaries or affiliates. There is no
                      8        publicly held corporation owning 10% or more of its stock.
                      9                 A supplemental corporate disclosure statement will be filed upon any change in
                   10          the information provided herein in accordance with Federal Rules of Civil Procedure,
                   11          Rule 7.1.
                   12
                   13          Dated: October 24, 2019                     Respectfully Submitted,
                   14
                   15                                                      /s/ Maggy M. Athanasious
                                                                           CRAIG G. STAUB
                   16                                                      MAGGY ATHANASIOUS
                   17                                                      LITTLER MENDELSON, P.C.
                                                                           Attorneys for Defendants
                   18                                                      ALL FREIGHT CARRIERS INC. and
                                                                           AFC LOGISTICS INC.
                   19
                   20          4823-9613-4826.1 105233.1000

                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
